        Case 1:18-cr-00834-PAE Document 533 Filed 09/11/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      18-CR-834-09 (PAE)
                        -v-
                                                                             ORDER
 ANTHONY ELLISON,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Anthony Ellison asking that his

sentencing hearing take place in person, rather than remotely. Mr. Ellison is legally entitled,

absent his consent, to an in-person such hearing, and his sentencing hearing accordingly will be

conducted in person.


       SO ORDERED.


                                                              
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: September 11, 2020
       New York, New York
Case 1:18-cr-00834-PAE Document 533 Filed 09/11/20 Page 2 of 10
Case 1:18-cr-00834-PAE Document 533 Filed 09/11/20 Page 3 of 10
Case 1:18-cr-00834-PAE Document 533 Filed 09/11/20 Page 4 of 10
Case 1:18-cr-00834-PAE Document 533 Filed 09/11/20 Page 5 of 10
Case 1:18-cr-00834-PAE Document 533 Filed 09/11/20 Page 6 of 10
Case 1:18-cr-00834-PAE Document 533 Filed 09/11/20 Page 7 of 10
Case 1:18-cr-00834-PAE Document 533 Filed 09/11/20 Page 8 of 10
Case 1:18-cr-00834-PAE Document 533 Filed 09/11/20 Page 9 of 10
Case 1:18-cr-00834-PAE Document 533 Filed 09/11/20 Page 10 of 10
